Opinion filed July 19, 2018




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-17-00223-CV
                                  __________

 HOLSTON BANKS, JR., PRISCILLA SMITH, BERNADETTE
YOUNG, TYRONE BANKS, TIMOTHY BANKS, AND BELINDA
              GAIL SCOTT, Appellants
                                         V.
           CITY OF BIG SPRING, TEXAS AND DARNELL
                 CONSTRUCTION, LLC, Appellees


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 50329


                      MEMORANDUM OPINION
       Appellants’ brief was originally due to be filed in this court on or before
January 11, 2018. After receiving three extensions of time in which to file the brief,
Appellants’ counsel was permitted to withdraw despite the objections of his clients.
Upon counsel’s withdrawal, this court notified Appellants that their brief was due to
be filed on or before May 14, 2018. We subsequently notified Appellants that their
brief was past due and extended the deadline to June 14, 2018. On June 25, 2018,
the clerk of this again notified Appellants that their brief was past due. In the June
25 letter, this court extended the deadline to July 5, 2018, and informed Appellants
that the failure to timely file their brief by the July 5 due date “may result in
dismissal of the appeal.” See TEX. R. APP. P. 38.8(a)(1); 42.3(b). As of this date,
Appellants have not filed a brief, nor have they requested any further extensions of
time in which to file their brief. Based upon Appellants’ failure to prosecute this
appeal in a timely manner, we conclude that this appeal should be dismissed. See
TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Accordingly, we dismiss this appeal for want of prosecution.


                                                                 PER CURIAM


July 19, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
        Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas, sitting by
assignment.

                                                    2